       Case 7:20-cv-00041 Document 151 Filed on 05/07/21 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA,                  §    CRIMINAL ACTION
                                            §
                                            §
                                            §
 VS.
                                            §    7:20-cv-041
 0.499 ACRES OF LAND, MORE OR
 LESS, SITUATED IN HIDALGO
 COUNTY, STATE OF TEXAS, AND
 IRMA GARZA, GLORIA TORRES, ET.
 AL.
 Defendants                                 §



 IRMA GARZA,
 Cross Plaintiff

 Gloria Torres,
 Cross Defendant
                                            §
                                            §
                                            §




  CROSS-DEFENDANT ORIGINAL ANSWER TO CROSS PLAINTIFF IRMA GARZA’S
                    FIRST AMENDED CROSS CLAIM

        Now comes, GLORIA TORRES, a defendant/cross-defendant in the above styled

and numbered cause, through her attorney, Robert Puente, and files this Original

Answer to Cross-Defendant’s First Amended Cross-Claim and in support thereof, would
    Case 7:20-cv-00041 Document 151 Filed on 05/07/21 in TXSD Page 2 of 3




show this Court as follows:

      Response to Cross- Claimant’s First Amended Cross-Complaint

   1. Cross Defendant Torres has insufficient knowledge of the facts to either deny or

      admit the allegations of Paragraphs 4, 5, 7,8,9,10,11 (all), 15, 16, 17, 19, 20, 21, 22,

      24, 26 of Cross-Defendant’s First Amended Cross Claims against Defendants.

   2. Cross Defendant Torres denies the allegations inasmuch as they conclusorily

      support the legal conclusions contained in Paragraphs 3,6, 12,13, 14, 23, 25.

   Wherefore, Premises Considered, Cross- Defendant Torres prays for general relief

   and final judgment establishing her legal right and title to the property at issue and

   enters this Answer to Cross Defendant First Amended Cross Claim against

   Defendants.

   May 7, 2021




                                  Respectfully submitted,

                                          LAW OFFICE OF ROBERT PUENTE
                                          214 N. 16TH St., Suite 300
                                          McAllen, Texas 78501
                                          Tel: (956) 502-5258
                                          Fax: (956) 685-1144
                                          robpuente@msn.com

                                          By:/S/Robert Puente
                                             ROBERT D. PUENTE
                                             State Bar No. 24013359
                                             USDC No. 24238
     Case 7:20-cv-00041 Document 151 Filed on 05/07/21 in TXSD Page 3 of 3




                                                 ATTORNEY FOR Defendant




                                   CERTIFICATE OF SERVICE

       I, Robert Puente , certify that on the 7h day of May, 2021, a copy of the foregoing Cross

Defendant Gloria Torres’ Original Answer to Cross Plaintiff’s First Amended Original Cross

Claim was served by Notification of Electronic Filing upon the office of Assistant United States

Attorney at McAllen, Texas, and all parties electronically.




                                                    s/ Robert Puente
                                             Robert Puente
